DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1, lines, 2, 5, 8, 12, 15 comprise phrase “suitable for”. It has been help that the recitation that an element is “suitable for” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1-11, Fig. 5 of Do (US Pub. 2006/0181334) discloses an internal voltage generation device comprising: a voltage detection circuit [110] suitable for generating a first 5detection signal [PPE] by comparing a first voltage [VPP] with a target voltage [VREF_PP]; a voltage difference detection circuit [142] enabled in response to an operation enable signal, 10a control circuit suitable for generating a first up/down code [tOSC] and the operation enable signal according to the first detection signal [PPE], and generating a second up/down code [drvonb] according to the second detection signal [PPE_ini]; a first voltage generation circuit [130] suitable for generating the 15first voltage [VPP] by down-converting a supply voltage, and adjusting a level of the first voltage according to the first up/down code; and a second voltage generation circuit suitable for generating the second voltage by boosting up the supply voltage, and adjusting a level of the second voltage according to the second up/down code.
However, the prior art does not teach or suggest either alone or in combination a voltage difference detection circuit enabled in response to an operation enable signal, suitable for generating a second detection signal by comparing a voltage difference between the first voltage and a second voltage with a target gap voltage, and a control circuit suitable for generating a first up/down code and the operation enable signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825